In a proceeding pursuant to CPLR 3102 (c) for disclosure in aid of arbitration, the petitioner *781appeals from an order of the Supreme Court, Suffolk County (Jones, J.), entered August 19, 1988, which denied its application for leave to conduct discovery.
Ordered that the order is affirmed, with costs.
The petitioner school district failed to establish that "extraordinary circumstances” exist which would warrant court-ordered disclosure in this arbitration proceeding (see, De Sapio v Kohlmeyer, 35 NY2d 402; Hendler & Murray v Lambert, 147 AD2d 442; CPLR 3102 [c]). The issue to be arbitrated was whether the district violated the collective bargaining agreement by failing to pay a teacher her regular salary for one day after she refused to sign an affidavit confirming that she was absent due to illness on that date. The district failed to show that the disclosure of information from a nonparty located out of State was necessary for it to present a viable case to the arbitrator. Mollen, P. J., Mangano, Thompson and Brown, JJ., concur.